DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ikai et al (US 2021/0409757) discloses partitioning image frame in to first and second type of prediction units, i.e. different size prediction units, and performing motion vector search for each PU using step search process and step round process  (Fig.2A-H, ¶¶67, 125, 208, and 212).
Kim et al (US 2013/0016787) discloses various PU partition types, i.e. 2Nx2N, 2NxN, Nx2N, and NxN, and performs forwards motion vector and a best backward motion vector for each PU of each PU partition type (¶¶35, 102-103, 112).
Lee et al (US 2014/0314143) discloses partitioning an CU of inter-prediction mode into different sizes, i.e. 2NxN, Nx2N, 2Nx2N, or NxN (Fig.4 and ¶100).
However, none of the prior arts combined or individually discloses “performing, with the circuitry, sub-pixel motion estimation on the image frame according to the motion vector of the prediction unit of the first type and the motion vector of the prediction unit of the second type to generate a motion estimate result.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner




/JOON KWON/Examiner, Art Unit 2486